Detailed Office Action

Notice of Pre-AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
Priority
This office action is regarding application number 16/414,092 filed on 05/16/2019. The application claims foreign priority of RU2018118223, filed on 05/17/2018.

Election/Restriction
Applicant’s election of Group III, Claim 28, Product, in the reply filed on 01/22/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 9 – 27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group I, Claims 9 – 18, Apparatus and Group II, Claim 19 – 27, Method, there being no allowable generic or linking claim. 
	

Claim Rejections – U.S.C. §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Wallace (US 5,065,679) in view of Tedrail (Products, Center Plate, 2016) as evidenced by Steel Castings Handbook (NPL, 2017)


    PNG
    media_image1.png
    650
    851
    media_image1.png
    Greyscale
Regarding claim 28, Wallace discloses an articulating coupling apparatus [Title]. Wallace further discloses a center plate member for a railway car [Col 6, line 63 – 66]. Wallace teaches that the bottom surface of the center plate, which is a bearing surface (interpreted as the “working surface” as claimed) is hardened to a Brinell hardness of at least about 375 Brinell, which overlaps with claimed range of 375 – 515 HB for the working surface [Col 7, line 10 – 13; Fig 2, 56]. Wallace further discloses that the hardness of at least about 375 Brinell, extends to a depth of at least about 1/8th of an inch (3.175 mm), which overlaps with the claimed range of “a value greater than 350 HB at a depth of 3.2 mm from the (working) surface” [Col 7, line 10 – 13; Fig 2, 56]. Lastly, Wallace discloses that the center plate on the vertically disposed sides, is hardened to at least 300 Brinell to a depth of at least about 1 inch (25.4 mm) from the bottom surface (i.e. working surface), and to depth of at least 1/8th  of an inch (3.175 mm) [Col 7, line 14 – 18; Fig 2, 58]. Wallace does not explicitly teach/disclose the hardness of the center plate member at a depth of 9.6 mm (approximately the area where “52” is located).
 


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the center plate of Wallace, and used the center plate steel casting grades as disclosed by Tedrail to obtain predictable results. The selection of a known material based on its suitability for its intended use is a prima facie case of obviousness (In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960)) (See MPEP 2144.07).   
Further, as evidenced by the Steel Casting Handbook, a person of ordinary skill in the art would reasonably expect, that the non-hardened portions (that is, at a depth of 9.6 mm), of the center plate would possess a hardness of less than 300 HB, given that their hardness, prior to bearing face/surface hardening, is at a hardness that is less than/overlap with the less than 300 HB claimed range. 



Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 6,691,883 –Railway coupling device a center plate similar to Wallace
US 6,688,482 – Connection assembly a center plate similar to Wallace
US 5,042,393 – Semi-permanent coupling apparatus with center plate
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN POLLOCK whose telephone number is (571)272-5602.  The examiner can normally be reached on M - F (7:30 - 6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AUSTIN POLLOCK/Examiner, Art Unit 1737     
                                                                                                                                                                                                   /ALEXANDRA M MOORE/Primary Examiner, Art Unit 1731